UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2470



In Re: TYRONE THOMAS,

                                                             Debtor.
_________________________


MARIE BAXTER,
                                              Plaintiff - Appellee,

          versus


TYRONE THOMAS,
                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-986-A, BK-90-10983-AB)

Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Thomas, Appellant Pro Se. Neil David Goldman, YOUNG, GOLD-
MAN, & VAN BEEK, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order affirming

the bankruptcy court's orders imposing monetary sanctions on Appel-

lant for failure to comply with discovery orders and denying recon-

sideration. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Baxter v. Thomas, No. CA-96-986-A
(E.D. Va. Oct. 7, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2